Title: To James Madison from William Prichard, 21 October 1805
From: Prichard, William
To: Madison, James


          
            Sir,
            Richmond, October. 21st. 1805.
          
          In obedience to your directions of August last, I have shipped for New York two cases of books containing 366 Vols of Researches into the History of the United States, and directed them to Mr. Mazzei, at Leghorn Italy, to the particular care of Mr. Archd. Campbell Merchant, New York; who, jointly with a friend of mine of the name of John Byrne at that place, promised to see the said Cases reshiped in a safe Vessel, for Leghorn. The bill of Lading from this place to NewYork, I take the liberty to enclose. During the long period of time they remained in my hands, none of these books were sold by me, and they are now all returned save eleven setts that would not go in the boxes. Consequently I take them, in some measure to renumerate me for expences incurred thereon, and in order, finally to close that account on my books. Should you deem it necessary to write at the same time to Mr. M, if you address to the care of either Archibald Campbell, or John Byrne, both Merchants, NewYork, it will be forwarded. That you and Lady may long live to enjoy health & happiness are the sincere wishes of, Honble. Sir, Your Obt. hble Servt.
          
            Wm. Prichard
          
        